447, 449 (2001). When interpreting a statute, we "first look to the plain
                   language of the statute."     Id.   "Statutes should be given their plain
                   meaning and 'must be construed as a whole and not be read in a way that
                   would render words or phrases superfluous or make a provision
                   nugatory."    Mangarella v. State, 117 Nev. 130, 133, 17 P.3d 989, 991
                   (quoting Charlie Brown Constr. Co. v. Boulder City, 106 Nev. 497, 502, 797
                   P.2d 946, 949 (1990), overruled on other grounds by Calloway v. City of
                   Reno, 116 Nev. 250, 993 P.2d 1259 (2000)).
                                A plain reading of NRS 453.580 indicates that a district court
                   has two options: it may establish an appropriate treatment program or it
                   may assign a person to a facility certified by the Division. The district
                   court concluded that it was unable to allow diversion through the State of
                   Minnesota program in which Hansen had enrolled, as the district court
                   did not establish the program and counsel for Hansen represented that the
                   Division would not certify the out-of-state program. We conclude that the
                   district court correctly interpreted the statute. We reject Hansen's
                   argument that the district court could have adopted the Minnesota
                   program, and therefore established the program pursuant to the first
                   option. 2 As to Hansen's argument that the Minnesota program need not
                   be certified by the Division because it is out-patient counseling and not a
                   facility, the district court correctly concluded that it was unable to assign
                   Hansen to the Minnesota program pursuant to NRS 453.580.
                                Next, Hansen argues that, if a person is required to
                   participate in a diversion program certified by the Division, then NRS
                   453.580 violates the Equal Protection Clause of the Fourteenth

                         2 The verb "establish" connotes It] o make or form" or "to bring about
                   or into existence." Black's Law Dictionary 626 (9th ed. 2009).


SUPREME COURT
         OF
      NEVADA
                                                         2
(111 1947A    ea
                Amendment to the United States Constitution and Article 1, Section 8 of
                the Nevada Constitution. We disagree.
                           "The Equal Protection Clause of the Fourteenth Amendment
                mandates that all persons similarly situated receive like treatment under
                the law." Gaines v. State, 116 Nev. 359, 371, 998 P.2d 166, 173 (2000).
                Hansen argues that a similarly situated defendant who chose a program
                accepted by the Division would have been granted diversion pursuant to
                NRS 453.580 and he was denied diversion because he did not enter a
                diversion program in Nevada. However, the options for diversion were the
                same for Hansen as for any other similarly situated defendant. Hansen
                was never denied• these options; instead, it appears he was unwilling to
                pursue diversion in a Nevada program but wanted to participate in a
                program offered in another state. Hansen was never denied like
                treatment as others similarly situated. Therefore, we conclude that NRS
                453.580 does not violate the Equal Protection Clause.
                            Having considered Hansen's contentions and concluded that
                they lack merit, we
                            ORDER the judgment of conviction AFFIRMED.



                                                 Adeutil            ,   J.




                                        Pickering
                                                                        A

                                                                                       J.
                                                          Saitta



                cc: Hon. Nancy L. Porter, District Judge
                     Michael L. Shurtz
                     Attorney General/Carson City
                     Elko County District Attorney
SUPREME COURT        Elko County Clerk
        OF
     NEVADA
                                                     3
(0) I94Th